Case 9:19-mc-80024-DMM Document 65 Entered on FLSD Docket 12/20/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                       Case No. 19-MC-80024

   PUES FAMILY TRUST IRA, BY MICHAEL
   PUES, EXECUTOR OF THE ESTATE,

          Plaintiff / Counter-Defendant,

   v.

   PARNAS HOLDINGS, INC.; LEV PARNAS;
   GLOBAL ENERGY PRODUCERS, LLC;
   AARON INVESTMENTS I, LCC,

          Defendants / Impleaded Defendants /
          Cross-Claim Defendants,

   AMERICA FIRST ACTION, INC.,

          Defendant / Counter-Plaintiff / Cross-
          Claim Plaintiff / Third-Party Plaintiff,

   v.

   IGOR FRUMAN,

         Third-Party Defendant.
   ________________________________________/

                NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

         Ana María Cristina Pérez Soto of Jones Day hereby gives notice of appearance in this case

  on behalf of America First Action, Inc. and requests service of all notices, pleadings, and other

  papers filed and/or served in this case as required by the Federal Rules of Civil Procedure or by

  order of the Court.
Case 9:19-mc-80024-DMM Document 65 Entered on FLSD Docket 12/20/2019 Page 2 of 2



  Dated: December 20, 2019                      Respectfully submitted,


                                                /s/ Ana María Cristina Pérez Soto
                                                Ana María Cristina Pérez Soto
                                                Florida Bar No. 96692
                                                Email: cperezsoto@jonesday.com
                                                JONES DAY
                                                Brickell World Plaza
                                                600 Brickell Avenue, Suite 3300
                                                Miami, FL 33131
                                                Telephone: (305) 714-9700
                                                Fax: (305) 714-9799

                                                David S. Torborg (pro hac vice pending)
                                                Email: dstorborg@jonesday.com
                                                JONES DAY
                                                51 Louisiana Ave., N.W.
                                                Washington, D.C. 20001
                                                Telephone: (202) 879-3939
                                                Facsimile: (202) 626-1700

                                                Attorneys for America First Action, Inc.


                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on December 20, 2019, I electronically filed a true and correct

  copy of the foregoing document with the Clerk of the Court by using the CM/ECF system, which

  will send notice of electronic filing to all parties at the email addresses on file with the Clerk of

  Court.


                                                /s/ Ana María Cristina Pérez Soto
                                                Ana María Cristina Pérez Soto




                                                   2
